DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/12/2021 has been entered and considered by the examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al  (US 2022/0061041).
Regarding claims 1 and 12, Chen teaches a method/apparatus for wireless communication at a receiving device (Abstract), comprising:
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (Fig. 10; Para. 0112; apparatus 1000 can be used to implement functions of UEs or BSs in various embodiments and examples described herein. The apparatus 1000 can include a general purpose processor or specially designed circuits to implement various functions, components, or processes described herein in various embodiments. The apparatus 1000 can include processing circuitry 1010, a memory 1020, and a radio frequency (RF) module):
receive, over a control channel, a first control signal identifying first scheduling information for a data transmission to the receiving device (Figs. 2-3; Paras. 0005-0008 and 0059; for V2X sidelink communication, a PSSCH can be scheduled by SCI carried in a PSCCH; i.e. the first SCI reads on the first control signal and it includes scheduling information for the 2nd SCI and data/transport block); 
determine a number of resource elements of a shared channel for a second control signal based at least in part on a first modulation and coding scheme (MCS) table associated with the second control signal (Figs. 2-3; Paras. 0005-0008 and 0057-0059; the method can further include performing resource element (RE) mapping of the 2nd-stage SCI over resources of the PSSCH first in frequency domain and then in time domain; the reception UE can determine the resource size of the 2nd-stage SCI 321/421 based on the MCS indicated in the 1st-stage SCI; i.e. the 2nd SCI is mapped to some of the resource elements of the PSSCH and the data/transport block is mapped to others); 
receive, over the resource elements of the shared channel and based at least in part on the first control signal, the second control signal identifying second scheduling information for the data transmission (Figs. 2-3; Paras. 0005-0008 and 0059; a 2nd-stage SCI (or referred to as 2nd SCI) carrying the remaining information for data scheduling of unicast/groupcast data transmission); and 
decode the second control signal based at least in part on the first MCS table (Figs. 2-3; Paras. 0005-0008 and 0057-0059; the method can further include performing resource element (RE) mapping of the 2nd-stage SCI over resources of the PSSCH first in frequency domain and then in time domain; the reception UE can determine the resource size of the 2nd-stage SCI 321/421 based on the MCS indicated in the 1st-stage SCI; i.e. how the data is encoded, i.e. MCS value is needed to know how to decode the data).
Regarding claims 2 and 13, Chen teaches the limitations of the previous claims.  Chen further teaches further comprising: identifying the first MCS table based at least in part on the first scheduling information (Figs. 2-3; Paras. 0005-0008 and 0057-0059; the 1st-stage SCI indicates a modulation and coding scheme (MCS) for transmission of the transport block).  
Regarding claims 3 and 14, Chen teaches the limitations of the previous claims.  Chen further teaches further comprising: identifying a resource pool over which the second control signal is to be received; and identifying the first MCS table based at least in part on the resource pool (Figs. 2-3; Paras. 0005-0008 and 0027; In an embodiment, a resource size of the 2nd-stage SCI can be determined based on the indicated MCS for transmission of the transport block. In an example, the 1st-stage SCI and the 2nd-stage SCI are multiplexed in different symbols in time domain or in different physical resource blocks in frequency domain).  
Regarding claims 4 and 15, Chen teaches the limitations of the previous claims.  Chen further teaches further comprising: receiving a configuration signal identifying a resource pool over which the second control signal is to be received and the first MCS table to be used for the resource pool; and identifying the first MCS table based at least in part on the configuration signal (Figs. 2-3; Paras. 0005-0008 and 0029; dynamic sidelink grant can be provided in a downlink control information (DCI), and schedule resources for an initial transmission of a transport block, and optionally, retransmissions of the same transport block. The retransmissions can be blindly repeated transmissions, or can be retransmissions in response to a HARQ feedback. In one example, resources for each transmission or retransmission can be spanned over one or more sub-channels but limited within one slot in the sidelink resource pool).  
Regarding claims 5 and 16, Chen teaches the limitations of the previous claims.  Chen further teaches further comprising: performing at least one of a phase-tracking reference signal determination, or a transport block size calculation, or a combination thereof, based at least in part on the first MCS table (Figs. 2-3; Paras. 0005-0008 and 0095; Table 4 shows an example of am, transport block size (TBS) index and redundancy version table for SL data channel).  
Regarding claims 6 and 17, Chen teaches the limitations of the previous claims.  Chen further teaches further comprising: receiving, over the shared channel, the data transmission; and decoding the data transmission using a second MCS table identified in the second control signal (Figs. 2-3; Paras. 0005-0008 and 0057-0059; the method can further include performing resource element (RE) mapping of the 2nd-stage SCI over resources of the PSSCH first in frequency domain and then in time domain; the reception UE can determine the resource size of the 2nd-stage SCI 321/421 based on the MCS indicated in the 1st-stage SCI; i.e. how the data is encoded, i.e. MCS value is needed to know how to decode the data).  
Regarding claims 7 and 18, Chen teaches a method/apparatus for wireless communication at a transmitting device (Abstract), comprising:
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (Fig. 10; Para. 0112; apparatus 1000 can be used to implement functions of UEs or BSs in various embodiments and examples described herein. The apparatus 1000 can include a general purpose processor or specially designed circuits to implement various functions, components, or processes described herein in various embodiments. The apparatus 1000 can include processing circuitry 1010, a memory 1020, and a radio frequency (RF) module):
transmitting, over a control channel, a first control signal identifying first scheduling information for a data transmission to a receiving device; (Figs. 2-3; Paras. 0005-0008 and 0059; for V2X sidelink communication, a PSSCH can be scheduled by SCI carried in a PSCCH; i.e. the first SCI reads on the first control signal and it includes scheduling information for the 2nd SCI and data/transport block); 
determining a number of resource elements of a shared channel for a second control signal based at least in part on a first modulation and coding scheme (MCS) table associated with the second control signal (Figs. 2-3; Paras. 0005-0008 and 0057-0059; the method can further include performing resource element (RE) mapping of the 2nd-stage SCI over resources of the PSSCH first in frequency domain and then in time domain; the reception UE can determine the resource size of the 2nd-stage SCI 321/421 based on the MCS indicated in the 1st-stage SCI; i.e. the 2nd SCI is mapped to some of the resource elements of the PSSCH and the data/transport block is mapped to others); and
transmitting, over the resource elements of the shared channel and based at least in part on the first control signal, the second control signal identifying second scheduling information for the data transmission (Figs. 2-3; Paras. 0005-0008 and 0059; a 2nd-stage SCI (or referred to as 2nd SCI) carrying the remaining information for data scheduling of unicast/groupcast data transmission), 
wherein the second control signal is decoded based at least in part on the first MCS table (Figs. 2-3; Paras. 0005-0008 and 0057-0059; the method can further include performing resource element (RE) mapping of the 2nd-stage SCI over resources of the PSSCH first in frequency domain and then in time domain; the reception UE can determine the resource size of the 2nd-stage SCI 321/421 based on the MCS indicated in the 1st-stage SCI; i.e. how the data is encoded, i.e. MCS value is needed to know how to decode the data).
Regarding claims 8 and 19, Chen teaches the limitations of the previous claims.  Chen further teaches further comprising: selecting the first MCS table based at least in part on the first scheduling information (Figs. 2-3; Paras. 0005-0008 and 0057-0059; the 1st-stage SCI indicates a modulation and coding scheme (MCS) for transmission of the transport block).  
Regarding claims 9 and 20, Chen teaches the limitations of the previous claims.  Chen further teaches further comprising: selecting a resource pool over which the second control is to be received, wherein the first MCS table is based at least in part on the resource pool (Figs. 2-3; Paras. 0005-0008 and 0027; In an embodiment, a resource size of the 2nd-stage SCI can be determined based on the indicated MCS for transmission of the transport block. In an example, the 1st-stage SCI and the 2nd-stage SCI are multiplexed in different symbols in time domain or in different physical resource blocks in frequency domain).  
Regarding claims 10 and 21, Chen teaches the limitations of the previous claims.  Chen further teaches further comprising: transmitting a configuration signal identifying a resource pool over which the second control signal is to be received and the first MCS table to be used for the resource pool, wherein the first MCS table is identified based at least in part on the configuration signal (Figs. 2-3; Paras. 0005-0008 and 0029; dynamic sidelink grant can be provided in a downlink control information (DCI), and schedule resources for an initial transmission of a transport block, and optionally, retransmissions of the same transport block. The retransmissions can be blindly repeated transmissions, or can be retransmissions in response to a HARQ feedback. In one example, resources for each transmission or retransmission can be spanned over one or more sub-channels but limited within one slot in the sidelink resource pool).  
Regarding claims 11 and 22, Chen teaches the limitations of the previous claims.  Chen further teaches further comprising: transmitting, over the shared channel, the data transmission, wherein the data transmission is decoded using a second MCS table identified in the second control signal (Figs. 2-3; Paras. 0005-0008 and 0057-0059; the method can further include performing resource element (RE) mapping of the 2nd-stage SCI over resources of the PSSCH first in frequency domain and then in time domain; the reception UE can determine the resource size of the 2nd-stage SCI 321/421 based on the MCS indicated in the 1st-stage SCI; i.e. how the data is encoded, i.e. MCS value is needed to know how to decode the data).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474